Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.1 Page 1 of 22

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
Destiny Heard, U.S. District Court
Case No. 19-cv-10865
Plaintiff, Hon:

Wayne County Circuit Court
No. 18-000848-NZ,

. Hon: Sheila Ann Gibson

V.

Detroit Public Schools Community District a/k/a
Detroit Public Schools, and Charles Braziel,

Defendants.

 

Michael S. Cafferty (P36613) Detroit Public Schools Community District

Attorney for Plaintiff Office of the General Counsel

333 West Fort Street Theophilus E. Clemons (P47991)

Ste. 1400 Rebecca Shaw-Hicks (P 40732)

Detroit, MI. 48226 Attorney for Defendants

(313) 964-3070 Detroit Public Schools Community District

and Charles Braziel

3011 West Grand Blvd., Ste. 1002
Detroit, MI, 48202

(313) 873-4527
theophilus.clemons@detroitk 1 2.org

NOTICE OF REMOVAL BY DEFENDANTS
DETROIT PUBLIC SCHOOLS COMMUNITY DISTRICT AND
CHARLES BRAZIEL

NOW COME Defendants DETROIT PUBLIC SCHOOLS

COMMUNITY DISTRICT (DPSCD), and CHARLES BRAZIEL by and
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.2 Page 2 of 22

through their undersigned counsel, and hereby give notice of removal of the
above-captioned action to the United States District Court for the Eastern
District of Michigan, and in support state as follows:
1. Accivil action has been commenced and is pending in the Wayne
County Circuit Court, Case No. 19-000848-NZ wherein Destiny Heard is
the Plaintiff, and the Detroit Public Schools Community District
(DPSCD) and Charles Braziel are the only Defendants.
2. The above described civil action alleges a claim over which the
United States District Courts have original jurisdiction pursuant to 28
USC § 1331. Plaintiff claims damages arising from Defendants’ alleged
violations of the Fourth and Fourteenth Amendments to the United States
Constitution, through 42 USC 1983.
3. Plaintiff also brings state law tort claims which arise out of the same
transaction or occurrence as her federal claims. The state law claims are
also related to her federal claims such that they form part of the same
case or controversy and are, therefore, within the supplemental
jurisdiction of this Court pursuant to 28 USC § 1367.
4. Removal jurisdiction exists pursuant to 28 USC § § 1331 and 144]

(a) and (b). 2
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.3 Page 3 of 22

5. This Notice of Removal is timely filed pursuant to 23 USC § 1446
(b) because it is filed within 30 days after receipt by Defendant DPSCD
of service of a copy of Plaintiff's Complaint and Demand for Trial by
Jury in this matter.
6. Pursuant to 28 USC § 1446 (d), Defendant DPSCD has provided
written notice of the filing of this Notice of Removal to Plaintiff's
counsel and has filed and served a copy of the Notice of Removal with
the Clerk of the Wayne County Circuit Court, and on Plaintiff's counsel.
7. A copy of Plaintiff's Complaint, together with all process served upon
these Defendants are attached hereto (Summons and Complaint),
WHEREFORE, Defendants DETROIT PUBLIC SCHOOLS
COMMUNITY DISTRICT and CHARLES BRAZIEL give notice of the
removal to the U.S. District Court for the Eastern District of Michigan.

Respectfully submitted,

/s/Theophilus E, Clemons

THEOPHILUS E. CLEMONS (P47991)

Attorney for Defendants

Detroit Public Schools

Community District

Office of the General Counsel

3011 W. Grand Blvd., Ste. 1002

Detroit, MI 48202

(313) 873-4527

theophilus.clemons@detroitk12.org
3
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.4 Page 4 of 22

CERTIFICATE OF SERVICE

The undersigned certifies that on March 25, 2019, he served a copy of
the foregoing Notice of Removal by Defendants Detroit Public Schools
Community District and Charles Braziel, with Exhibit 1, and this Proof of

Service upon Plaintiff’s counsel via U.S. Mail First Class at the address

listed on Plaintiff’s Complaint.

s/Theophilus E. Clemons
THEOPHILUS E. CLEMONS (P 47991)

 
“sbproved, S**Case 2:19-cv-10865-TGB-ERS SE SENG, 1 filed 03/2gpegoryPeesD.5 Page 5 of 22

 

Opy
STATE OF MICHIGAN CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS 19-000848-NZ
WAYNE COUNTY | Hon.Sheila Ann Gibson

 

 

 

Court address : 2 Woodward Ave., Detroit MI 48226 Court telephone no.: 343-224.5207°

Defendant's name(s), address(es), and telephone no{s),

HEARD, DESTINY DETROIT PUBLIC SCHOOLS COMMUNITY
DISTRICT a/k/a DETROIT PUBLIC SCHOOLS

 

Plaintiff's name(s}, address(es), and telephone no(s)

 

Plaintiff's attorney, bar no., address, and telephone no

Michael S. Cafferty 36613
333 W Fort St Ste 1400
Detroit, MI 48226-3149

 

 

 

 

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the cou

rt clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21)

. The summons section will be completed by the court clerk.

Domestic Relations Case

0 There are no pending or resolved cases within the jurisdiction of the family division of
members of the person(s) who are the subject of the complaint.

1 There is one or more pending or resolved cases within the
farnily members of the person(s) who are the subject of th
those cases.

C1 It is unknown if there are pending or resolved cases within the jurisdiction of the famil
or family members of the person(s} who are the subject of the complaint.

the circuit court involving the family or family

jurisdiction of the family division of the circult court involving the family or
@ complaint, Attached is a completed case inventory (form MC 21 } listing

y division of the circuit court involving the family

Civil Case

CJ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035

C1] There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
C A civil action between these parties or other parties arising out of the transaction or occurrence alteged in the complaint has

been previously filed in 0 this court, O Court,

 

where it was given case number and assigned to Judge

 

The action O remains C1 is no longer pending.

 

Summons section completed by court clerk. SUMMONS

 

 

 

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons anda copy of the complaint to file a written answer with the court and serve a

copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
this state).

3. If you do not answer or take other action within the time allowed,
complaint.

4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
you fully participate in court proceedings, please contact the court immediately to make arrangements.

judgment may be entered against you for the relief demanded in the

 

Issue date Expiration date* Court clerk
1/18/2019 4/19/2019 Tashia Marshall

 

 

 

 

Cathy M. Garrett- Wayne County Clerk.

This summons is invalid unless served on or before Its expiration date. This document must ba sealed by the seal of the court.

AC 01 (8/18) SUMMONS MCR 1.409(D), MCR 2.102(B), MCR 2.104, MCR 2.105

 

 
Case 2:19-cv-10865-TGB dag -deGiF No. 1 filed O345f8-PPeijelD.6 Page 6 of 22

 

eP reved, SCAO 4st Copy- Defendant 3rd Copy -Return
_ STATE OF MICHIGAN | CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS 49-000848-NZ
WAYNE COUNTY Hon.Sheila Ann Gibson

 

 

 

Court telephone no.; 313-224-5207

 

 

*ourt address : 2 Woodward Ave., Detroit MI 48226

 

Defendant's name(s), address(es}, and telephone no(s).

v BRAZIEL, CHARLES

Plaintiff's name(s}, address(es), and telephone no{s)

HEARD, DESTINY

 

 

 

Plaintiff's attorney, bar no., address, and telephone no

Michael S. Cafferty 36613
333 W Fort St Ste 1400
Detroit, MI 48226-3149

Instructions: Check the items below that apply to you and provide any
your complaint and, if necessary, a case inventory addendum (form MC

 

 

required information. Submit this form to the court clerk along with
21). The summons section will be completed by the court clerk.

Domestic Relations Case ;

C] There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
members of the person(s) who are the subject of the complaint.

C1 There Is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s} who are the subject of the complaint. Attached is a completed case inventory {form MC 21} listing

those cases.
CO It is unknown if there are pending or resolved cases within the Jurisdiction of the family division of the circ

or family members of the person(s) who are the subject of the complaint.

uit court involving the family

Civil Case
[1 This is a business case in which all or part of the action includ

(1 There is no other pending or resolved civil action arising out o!
[1 A civil action between these parties or other parties arising out of the transaction of

es a business or commercial dispute under MCL 600.8035
f the same transaction or occurrence as alleged in the complaint.
occurrence alleged in the compiaint has

Court,

and assigned to ude RECEIVES

been previously filed in (1 this court, O

 

where it was given case number

 

The action [] remains C0 is no longer pending.

MAR 04 2018

 

 

 

Summons section completed by court clerk. SUMMONS

 

NOTICE TO THE DEFENDANT: {n the name of the people of the State of Michigan you are notified:

1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a

copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside

this state).
3, If you do not

complaint.
se the court because of a disability or if you require a foreign language interpreter to help

4. If you require special accommodations to u
you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date Expiration date* Court clerk
1/18/2019 4/19/2019 Tashia Marshall

answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the

 

 

 

 

 

Cathy M. Garrett- Wayne County Clerk. °

‘This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of ihe court.

MC 01 (8/18) SUMMONS MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105

 

 
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.7 Page 7 of 22

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
DESTINY HEARD,
Plaintiff,
Vs, Case No. 2019 . NZ

DETROIT PUBLIC SCHOOLS |
COMMUNITY DISTRICT a/k/a
DETROIT PUBLIC SCHOOLS and
CHARLES BRAZIEL,

Jointly & Severally,

Defendants.

MICHAEL S. CAFFERTY P36613
Attorney for Plaintiff

333 West Fort Street, Ste 1400
Detroit, MI 48226 .
(313) 964-3070

 

 

COMPLAINT

_There is no other pending or resolved civil action arising out of the
transaction or occurrence alleged in the Complaint.

/s/Michael S. Cafferty
MICHAEL S. CAFFERTY P36613
Attorney for Plaintiff
Now comes the Plaintiff, through counsel, and for his Complaint

against the Defendants states as follows:

1. That Plaintiff is a resident of the County of Wayne, State of
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.8 Page 8 of 22

Michigan.

2. That Detroit Public Schools Community District a/k/a Detroit Public
‘Schools (“DPS”) is a public school district located within the County of
Wayne, State of Michigan.

3. That Defendant Charles Braziel is a resident of the County of
Wayne, State of Michigan.

4. That the incident giving rise to this action took place within the
County of Wayne, State of Michigan, thus making venue proper in this
Court pursuant to the Revised Judicature Act, as amended.

5. That the amount in controversy in this action exceeds $25,000.00
(exclusive of court costs and attorney fees), thus making venue proper in
this case as required by the Revised Judicature Act, as amended.

BACKGROUND FACTS

6. Destiny Heard is currently an 18-year-old woman. She will turn 19
years of age on February 8, 2019.

’. That this action arose when Destiny Heard was a 15-year-old
minor.

8. That this action involves brutality against Plaintiff Destiny Heard on
the part of the Defendant Braziel that occurred at Cass Technical High

School (“Cass Tech”) on December 9, 2015.
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.9 Page 9 of 22

9. That on the date of the incident, Plaintiff Destiny Heard was 15-
years-old.

10. That Defendant Charles Braziel, at the time of the incident, was
a duly authorized and/or deputized police officer working for Defendant
DPS acting under color of law; in other words, Defendant Braziel was a
“state actor” as that phrase is used in 42 USC § 1983.

11. That on December 9, 2015, Plaintiff was involved in a dispute
with a Cass Tech teacher involving an elevator pass,

12. That Defendant Braziel, acting within the scope of his
employment with Defendant DPS and in accordance with the customs,
policies, or procedures (formal or informal) authorized by DPS, came into
contact with the Plaintiff following the dispute involving the elevator pass
and used excessive and unwarranted force against the Plaintiff Destiny
Heard and caused her to be falsely arrested and Maliciously prosecuted for
a crime she did not commit. At all times the conduct of Defendant Braziel
was intentionally violative of Plaintiff's right to Safety and well-being or, at a
minimum, demonstrated a substantial lack of concern for whether Plaintiff
wouid be injured. As such, Defendant Braziel is not entitled to immunity
per MCL. 691.1407 on Plaintiff's State law claims,

13. That the incident involved, among other things, Defendant
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.10 Page 10 of 22

Braziel, who was a large, strong man, manhandiing the Plaintiff, a 15-year-
old girl, including grabbing or shoving her by the neck, shoving her into a
solid wail (causing her to hit her head), kicking her, spraying pepper spray
in her eyes and nostrils, and otherwise using unreasonable, unnecessary
and excessive force.

14. That when Defendant Braziel first came into contact with the
minor Plaintiff, she advised him that she was going to call her mother on
her cell phone regarding the dispute, at which time the Defendant reached
for her phone and grabbed her arm, manhandling her.

15. That the minor Plaintiff did not feel safe given the aggressive
manor demonstrated by Defendant Brazie! and wanted to contact her
mother. Defendant Braziel refused to allow the minor Plaintiff to contact
her parent. Thereafter, Defendant Braziel used vicient force on the
Piaintiff, bringing her to the floor.

16. That while on the floor, the Plaintiff told Defendant Brazie!
that she wanted to have an ambulance called for her and he refused that
request and instead continued to act in an extremely aggressive manor,
yelling at her and ordering her to get up.

17. Defendant Braziel thereafter violently grabbed the Plaintiff by
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.11 Page 11 of 22

the arm and dragged her from the Stairway area by the main office to near
the book store where he slammed her against a concrete/tile wall, causing
~ her to hit her head and fall to the floor.

18. That once the minor Plaintiff was on the floor again,
Defendant Braziel violently screamed at her, telling her to get up, and the
Plaintiff, who was greatly traumatized both emotionally and physically,
again insisted that she wanted an ambulance called for her.

19. That the Plaintiff did not feel safe in the presence of Defendant
Braziel given his aggressive and violent actions and wanted an ambulance
called as a result of the physical and emotional injuries she suffered in the
attack.

20, Rather than heed the minor Plaintiff's request for medical
attention, Defendant Braziel continued to aggressively scream at the
Plaintiff and manhandle her.

21, That at one point during the attack, the Plaintiff stated that she
wanted to walk to the office with a female private security officer who was
on the scene, but Defendant Braziel refused that request, stating, in
essence, that he would be the one to deal with Plaintiff

22. Thereafter, Defendant Braziel attacked the Plaintiff again,
f 22
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.12 Page 120

Grabbing her and Spraying her with Pepper spray in her eyes and nostrils
while she was on the ground, violently manhandling and kicking her.

23. That the incident or portions of it were recorded by a security
camera and viewed by DPS officials.

24. That DPS officials opined that Defendant Braziel was acting
Pursuant to official policies and procedures of DPS. DPS officials went so
far as to even excuse the videotape showing “Officer Braziel kicking
Destiny Heard”, explaining it as, in essence, an involuntary response to “a
temporary discomfort to his leg.”

25. That because Defendant Braziel was acting in accordance with
customs or policies of the DPS in his interaction with the Plaintiff, he was
not subject to any discipline by the DPS, even after the security tape was
reviewed,

26. That as a direct and proximate result of the above described
wrongful conduct on the part of Defendants, the Plaintiff suffered and is
likely to continue to suffer damages and injuries, including but not limited to
extreme pain and suffering, mental and émotional trauma, physical injuries,
and other damages.

27. That following the incident, Defendant Braziel, with the
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.13 Page 13 of 22

assistance of other DPS Officials, prepared false or misleading reports
Causing the Plaintiff not only to be suspended from school (and facing
expulsion), but also to be charged with a crime (disorderly conduct) in the
Wayne County Juvenile Court.

28. That the fabricated criminal charges against the Plaintiff, which
were intended to cover up the abhorrent conduct of the Defendants, were
ultimately dismissed by a judge/referee of the Wayne County Circuit Court,
Juvenile Division, | ne

COUNT | - VIOLATION OF 42 USC § 1983

EXCESSIVE FORGE, UNLAWFUL SEARCH AND SEIZURE, AND
MALICIOUS PROSECUTION)(BOTH DEFENDANTS)

 

29. Plaintiff incorporates by reference as though fully set forth
herein each of the foregoing paragraphs of this Complaint.

30. That the actions of the Defendants constitute excessive force
and violation of the 4" ang 14" Amendments to the United States
| Constitution, actionable under 42 USC § 1983. Additionally, the wrongful
arrest/seizure of the Plaintiff, and her subsequent wrongful prosecution,
were in violation of the 4" and 14!" Amendments to the United States
Constitution, actionable under 42 USC § 1983,

31. That the Defendants, at all pertinent times, were under a legal
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.14 Page 14 of 22

obligation, secured by the United States Constitution, in particular the 4"
and 14!" Amendments, to refrain from unlawfully seizing or arresting the
Plaintiff without probable cause to believe that the Plaintiff committed a
crime and without an arrest warrant, absent exigent circumstances.
Further, these Defendants were under a legal duty to refrain from making
false statements or material omissions of important facts and a request for
an arrest warrant or criminal charge, which would be relied upon by the
Prosecutor's Office and/or Magistrate Judge in making probable cause
determinations for a subsequent arrest and/or criminal charge following the
incident.

32. That the Defendants violated the Plaintiff's Constitutionally
protected rights, including her right to liberty protected by the due process
clause of the 14" Amendment to the United States Constitution, as well as
the right to be free from unlawful afrest or detention without probable cause
and the right to be free from excessive force, as guaranteed by the 4"" and
14" Amendments, including, but not limited to the following violations:

a. Wrongfully grabbing, touching and/or seizing the Plaintiff's
person without probable cause and without @ warrant on

December 9, 2015:
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelID.15 Page 15 of 22

b. Subjecting the Plaintiff to unreasonable and excessive force
on December 9, 2015:

c. Maliciously or wrongfully prosecuting the Plaintiff by setting
in motion criminal charges against the Plaintiff as a result of
deliberately false or misleading statements and/or material
omissions of facts in their police reports in order to
manufacture probable cause, which was lacking; the
Defendants further made, influenced or participated in the
decision to prosecute the Plaintiff; there was a lack of
probable cause for the Prosecution: as a result of the
Prosecution, Plaintiff suffered a deprivation of liberty; and the
Plaintiff was exonerated of the charges resulting from the
false and malicious prosecution:

d. Such other related Constitutional violations as will be fleshed
out through the discovery process.

33. The Constitutional rights of the Plaintiff violated by the
Defendants, as set forth above, were clearly established on or before the

date of the incident.

34, That the Defendant DPS is liable for the unconstitutional
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelD.16 Page 16 of 22

actions of its agent/employee Defendant Braziel, because, at all pertinent
times. Defendant Braziel was acting pursuant to official or unofficial policy
Of the DPS; the DPS failed to supervise him appropriately regarding his
unconstitutional conduct; the DPS failed to adequately train and/or
Supervise Defendant Braziel; the DPS failed to control or discipline its
officers, including Defendant Braziel; and the unconstitutional actions
and/or customs or policies of the DPS were, at a minimum, a moving force
in the violations of Plaintiff's Constitutional rights.

35. That as a direct and proximate cause of Defendants’ violations |
of Plaintiff's constitutional tights, Plaintiff has and will continue to suffer
damages, as previously stated.

36. That the Defendants’ actions were intentional, maticious, and/or
undertaken with reckless disregard for Plaintiff’s federally protected rights,
thus entitling Plaintiff to a separate award of punitive damages.

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter a Judgment in her favor against Defendants, Jointly & Severaily
awarding her such damages as constitute full and fair compensation for her
injuries/damages (past, present and future) together with costs, interest

and attorney fees where permitted by court rule, statute or common law,
22
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelID.17 Page 17 of

including 42 USC § 1988, along with a Separate award of punitive damages

in an amount to be determined by the finder of fact.

COUNT II - COMMON LAW . ASSAULT AND BATTERY
(AGAINST DEFENDANT BRAZIEL)

37. Plaintiff incorporates by reference as though fully set forth
herein each of the foregoing paragraphs of this Complaint

38. That during the incident on December 9, 2015, Defendant
Braziel repeatedly threatened the Plaintiff with physical harm.

39. That the threats were made to the Plaintiff under circumstances
that created in her a well-founded fear of imminent harm or peril,

40. That Defendant Braziel had an apparent ability to carry-out the
threats if not presented.

41. Thatasa direct and proximate result of the Defendant's assault
of the Plaintiff, the Plaintiff Suffered damages as previously set forth in this
Complaint,

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter a Judgment in her favor against Defendant Braziel, awarding her
such damages as constitute ful! and fair compensation for her
injuries/damages (past, present and future) together with costs, interest

and attorney fees where permitted by court rule, statute or common law,
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelID.18 Page 18 of 22

COUNT Ill- COMMON LAW — BATTERY

(AGAINST DEFENDANT BRAZIEL)

42. Plaintiff incorporates by reference as though fully set forth
herein each of the foregoing paragraphs of this Complaint.

43. That on December 9, 2015, Defendant Braziel made repeated
unconsented physical contact with the Plaintiff, including manhandling her,
shoving her into a wall, kicking her, and bepper-spraying her.

44. That the actions of Defendant Braziel constitute common law
battery under Michigan law.

45. That as a direct and proximate result of the battery of the
Plaintiff, the Plaintiff has suffered and will continue to suffer damages as
previously alleged.

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter a Judgment in her favor against Defendant Braziel, awarding her
such damages as constitute full and fair compensation for her
injuries/damages (past, present and future) together with costs, interest
and attorney fees where permitted by court rule, statute or common law.

COUNT IV - COMMON LAW — MALICIOUS PROSECUTION
_ (AGAINST DEFENDANT BRAZIEL) NST DEFENDANT BRAZIEL)
46. Plaintiff incorporates by reference as though fully set forth

herein each of the foregoing paragraphs of this Complaint.
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelID.19 Page 19 of 22

| 47. That Defendant Braziel initiated criminal charges against the
Plaintiff,
48. That Plaintiff was exonerated of the criminal charges.

49. That the criminal charges initiated by Defendant Braziel were
initiated without probable cause.

90. That the prosecution was initiated or continued by Defendant
Braziel with malice: that is, it was not pursued with the intention of bringing
the Plaintiff to justice for having committed a crime, but rather was brought
for other motives, including, but not limited to covering up wrongful conduct
on the part of Defendant Braziel.

51. That as a direct and proximate result of the malicious
prosecution of the Plaintiff, the Plaintiff has suffered and continues to suffer
damages as previously alleged. |

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter a Judgment in her favor against Defendant Braziel, awarding her
such damages as constitute full and fair compensation for her
injuries/damages (past, present and future) together with costs, interest
and attorney fees where permitted by court rule, statute or common law.

COUNT V ~ COMMON LAW FALSE ARREST

(AGAINST DEFENDANT BRAZIEL)

52. Plaintiff incorporates by reference as though fully set forth
Case 2:19-cv-10865-TGB-EAS ECF No.1 filed 03/25/19 PagelID.20 Page 20 of 22

herein each of the foregoing paragraphs of this Complaint.

53. That Defendant Braziel deprived Plaintiff of her liberty and
freedom of movement by physically seizing her.

94. That Defendant Braziel’s conduct in physically seizing the
Plaintiff's person and depriving her of her liberty and freedom of movement
was undertaken with the intention to arrest the Plaintiff.

55. That the Plaintiff understood that she had been arrested.

56. That the Defendant Brazie! had neither probable cause nor an
arrest warrant to seize the Plaintiff's person.

57. That in addition to himself seizing the Plaintiffs person,
Defendant Brazie! also instructed others, including subordinate security
personnel, to physically arrest or seize the Plaintiff.

88. That the conduct of Defendant Brazie! constitutes common law
false arrest.

59. That as a direct and proximate result of Defendant Braziel’s
false arrest of the Plaintiff, the Plaintiff has suffered and will continue to
suffer damages as previously alleged.

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter a Judgment in her favor against Defendant Braziel, awarding her

Such damages as constitute full and fair compensation for her
injuries/damages (past, present and future) together with costs, interest

and attorney fees where permitted by court rule, Statute or Common law

 

 

herein each of the foregoing Paragraphs of this Complaint.

61. That Defendant Brazie! intentionally engaged in outrageous

conduct vis-a-vis the Plaintiff that should not be tolerated in a ' civilized
Society.

62. Thatit was foreseeable to Defendant Brazie| that his conduct

could cause a 15-year-old child to suffer severe or extreme emotional

distress/trauma.

63. , intentionally

caused the Plaintiff to suffer severe and extreme emotional distress/trauma

(with physical manifestations) or, alternatively, he acted with reckless

disregard for whether his conduct would cause Plaintiff to suffer severe or

extreme emotional distress/trauma.

64. That as a direct and proximate result of Defendant's tortious

conduct, Plaintiff has suffered and will continue to suffer damages as

Previously alleged,

 

 

 
Case 2:19-cv-10865-TGB-EAS ECF No. 1. filed 03/25/19 PagelID.22 Page 22 of 22

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter a Judgment in her favor against Defendant Braziel, awarding her
such damages as constitute full and fair compensation for her
injuries/damages (past, present and future) together with costs, interest
and attorney fees where permitted by court rule, statute or common law.

Respectfully submitted,
/s/Michael S. Cafferty
MICHAEL S. CAFFERTY
Attorney for Piaintiff

333 West Fort St Ste 1400

Detroit, MI 48226
313-964-3070

mcaffe@aol.com

DATED: January 18, 2019

 
